Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 1 of 15 PageID: 2734




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



     CHERYL GOINS,
                                                     Civ. No. 15-2195 (KM) (JBC)
                    Plaintiff,
                                                               OPINION
     v.

     NEWARK HOUSING AUTHORITY,

                   Defendant.



 KEVIN MCNULTY, U.S.D.J.:
          This Opinion is the latest in a series regarding this matter. I write
 primarily for the parties and presume familiarity with the facts and procedural
 history.
          This action arises from plaintiff Cheryl Goins’s past employment with
 defendant the Newark Housing Authority (“NHA”). Ms. Goins has alleged that
 NHA asked her to participate in illegal conduct, engaged in discriminatory and
 retaliatory behavior against her, and failed to pay her overtime wages. Prior
 Opinions of the Court have disposed of the majority of the claims raised in Ms.
 Goins’s Complaint.
          Now pending before the Court is defendant NHA’s third motion (DE 135)1
 for summary judgment. That it is the third such motion is by no means
 defendant’s fault; multiple errors and defaults by plaintiff’s counsel, as
 outlined in a prior opinion, have accounted for the many delays and procedural
 false starts in this action. (DE 128)


 1       Citations to the record will be abbreviated as follows. Citations to page numbers
 refer to the page numbers assigned through the Electronic Court Filing system, unless
 otherwise indicated:
          “DE” = Docket entry number in this case.
          “Compl.” = Complaint (DE 4)
                                          1
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 2 of 15 PageID: 2735




         NHA now seeks summary judgment on Ms. Goins’s contract-related
 Conscientious Employee Protection Act (“CEPA”) claim, which was reinstated
 after a prior dismissal. For the reasons provided herein, I will deny NHA’s
 motion because Ms. Goins has raised issues of fact. (DE 135).

    I.      Summary
         The procedural history was recited in detail in prior Opinions in this
 matter. I note only the most important details.
         On March 27, 2015 Ms. Goins filed a Complaint against NHA, her former
 employer. (Compl. ¶4). The Complaint contained five counts, two of which were
 withdrawn. On June 19, 2018, NHA filed its first motion for summary
 judgment (DE 85) with respect to the remaining three claims: violations of the
 Fair Labor Standards Act (“FLSA”) (Count One); CEPA violations (Count Two);
 and claims for racial discrimination in violation of the New Jersey Law Against
 Discrimination and the Civil Rights Act, 42 U.S.C § 1981 (Count Five). On
 March 29, 2019, I granted defendant’s motions with respect to Counts Two and
 Five. (DE 98 at 33) Therefore, the sole surviving claim was for uncompensated
 overtime pursuant to the FLSA. (Id.).
         Ms. Goins then filed a motion (DE 100) for partial reconsideration with
 respect to the dismissal of her CEPA claim. I dismissed the CEPA claim
 following defendant’s first motion for summary judgment because I found that
 Ms. Goins had failed to identify the particular law that she believed NHA had
 violated. (DE 98 at 31) On reconsideration, Ms. Goins submitted that the Court
 overlooked evidence of particular legal violations. I found that, although Ms.
 Goins’s briefing and statement of facts on summary judgment had failed to cite
 or specify any such violation, it could be found in an accompanying
 Declaration. The Declaration did articulate a specific law that Goins believed
 was violated: “N.J. Local Public Contracts Law and Regulation Reference
 Manual N.J.S.A. 40A:11-1 et seq.” (DE 128 at 13) (citing DE 90 at 6-9, Goins
 Declaration (“Decl.” ¶¶14-26)). In particular, Ms. Goins pinpointed N.J. Stat.
 Ann. 40A:11-15, “Duration of Contracts.” (Id.). Because Ms. Goins did cite to a


                                         2
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 3 of 15 PageID: 2736




 particular legal violation, I reinstated her contract-related CEPA claim.2 (DE
 128 at 13-14).
          On March 13, 2020, I ruled on defendant’s pending second motion (DE
 110) for summary judgment and Ms. Goins’s cross-motion (DE 112) for
 summary judgment. (DE 129 at 1-2). For the reasons articulated in the March
 13, 2020 Opinion, I substantially granted, but denied in part NHA’s motion.
 (DE 129 at 28). As to Ms. Goins’s FLSA uncompensated overtime claim for the
 period of October 9, 2012 to April 20, 2014, I granted the motion and
 dismissed those claims. (Id.) As to Ms. Goins’s FLSA uncompensated overtime
 claim for the period of March 24, 2013 to June 2014, I granted the motion in
 part, but denied the motion as to minor claim for 2.33 hours from the week of
 April 21, 2014. (Id.) As to Ms. Goins’s contract-related CEPA claim, I denied the
 motion but allowed the parties to file supplemental briefs, to be treated as
 cross motions for summary judgment. (Id.) Also on March 13, 2020, I denied
 Ms. Goins’s cross-motion for summary judgment on all issues. (Id.).
          Now before the Court is the defendant NHA’s third motion (DE 135) for
 summary judgment with respect to Ms. Goins’s remaining, contract-related
 CEPA claim.

    II.       Discussion
              a. Legal standard
          Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
 (1986); Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
 deciding a motion for summary judgment, a Court must construe all facts and

          As explained in the December 11, 2019 Opinion (DE 128), the Complaint
          2

 alleged that Ms. Goins was “asked to perform illegal acts in connection with . . . her
 complaints about failure to pay her overtime.” (Compl. ¶39) Ms. Goins’s counsel
 seemingly abandoned that alternative theory of CEPA liability in her motion for
 reconsideration. Therefore, the overtime-related CEPA claims remain dismissed; I have
 reinstated only Ms. Goins’s contract-related CEPA claims.
                                        3
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 4 of 15 PageID: 2737




 inferences in the light most favorable to the nonmoving party. See Boyle v.
 County of Allegheny Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998). The
 moving party bears the burden of establishing that no genuine issue of
 material fact remains. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
 (1986). “[W]ith respect to an issue on which the nonmoving party bears the
 burden of proof ... the burden on the moving party may be discharged by
 ‘showing’—that is, pointing out to the district court—that there is an absence
 of evidence to support the nonmoving party’s case.” Id. at 325.
       Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
 U.S. 574, 586 (1986). The opposing party must present actual evidence that
 creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
 248; see also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which
 nonmoving party must rely to support its assertion that genuine issues of
 material fact exist). “[U]nsupported allegations ... and pleadings are insufficient
 to repel summary judgment.” Schoch v. First Fid. Bancorporation, 912 F.2d 654,
 657 (3d Cir. 1990); see also Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138
 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of material fact
 if it has provided sufficient evidence to allow a jury to find in its favor at trial.”).
 If the nonmoving party has failed “to make a showing sufficient to establish the
 existence of an element essential to that party’s case, and on which that party
 will bear the burden of proof at trial, ... there can be ‘no genuine issue of
 material fact,’ since a complete failure of proof concerning an essential element
 of the nonmoving party’s case necessarily renders all other facts immaterial.”
 Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex,
 477 U.S. at 322–23).
       In deciding a motion for summary judgment, the Court’s role is not to
 evaluate the evidence and decide the truth of the matter, but to determine
 whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.


                                         4
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 5 of 15 PageID: 2738




 Credibility determinations are the province of the fact finder. Big Apple BMW,
 Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.1992). The summary
 judgment standard, however, does not operate in a vacuum. “[I]n ruling on a
 motion for summary judgment, the judge must view the evidence presented
 through the prism of the substantive evidentiary burden.” Anderson, 477 U.S.
 at 254.

           b. Plaintiff’s Contract-Related CEPA Claim
       CEPA was enacted to “protect and encourage employees to report illegal
 or unethical workplace activities and to discourage public and private sector
 employers from engaging in such conduct.” Abbamont v. Piscataway Twp. Bd.
 of Educ, 138 N.J. 405, 431, 650 A.2d 958, 971 (1994). To effectuate that aim,
 the statute provides, in relevant part:
       An employer shall not take any retaliatory action against an
       employee because the employee . . . [d]iscloses, or threatens to
       disclose to a supervisor or to a public body an activity, policy or
       practice of the employer . . . that the employee reasonably believes .
       . . is in violation of a law.

 N.J. Stat. Ann. §34:19-3(a)(l). A retaliatory action is defined as “the discharge,
 suspension or demotion of an employee, or other adverse employment action
 taken against an employee in the terms and conditions of employment.” N.J.
 Stat. Ann. §34:19-2(e).
       CEPA retaliation claims are analyzed under the usual McDonnell Douglas
 framework. See Winters v. N. Hudson Reg'l Fire & Rescue, 50 A.3d 649, 662
 (N.J. 2012) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). The
 employee bears the initial burden of establishing a prima facie case of
 retaliation. Id. Then, the burden shifts to the employer to articulate a
 legitimate, nondiscriminatory reason for the alleged adverse employment
 action. Id. If the employer articulates such a reason, the burden shifts to the
 employee to demonstrate that the employer’s articulated reason is false and the
 real reason for the adverse employment action was retaliation. Id.



                                       5
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 6 of 15 PageID: 2739




        To establish a cause of action for retaliation under CEPA, an employee
 must demonstrate four elements: (1) she had a reasonable belief that her
 employer's conduct violated a law, regulation, or clear mandate of public policy;
 (2) she performed a “whistle-blowing” activity under the act; (3) the employer
 took an adverse employment action against her; and (4) a causal connection
 exists between the whistle-blowing activity and the adverse employment action.
 Dzwonar v. McDevitt, 828 A.2d 893, 900 (N.J. 2003); Samowski v. Air Brooke
 Limousine, Inc., 510 F.3d 398, 404 (3d Cir. 2007).
        With respect to Ms. Goins’s contract-related CEPA claim, the Complaint
 alleged that Ms. Goins “was asked to perform illegal acts in connection with the
 public contracts that she was instructed to prepare.” (Compl. ¶39). The
 Complaint further alleged that Ms. Goins “objected to these illegal instructions
 and refused to perform any illegal acts,” and, “[a]s a result of her objections
 and refusals, [Ms. Goins’s] was retaliated against.” (Compl. ¶¶ 40-41). As
 alleged in the Complaint, some of the illegal activities Ms. Goins was asked to
 perform included the following:
        (a) process contracts that were too old and needed to be updated.
        (b) handle contracts that had been started by other personnel, were
        incorrectly prepared, and bring them to completion. For these
        contracts, other personnel had failed to utilize proper procedures for
        creating or renewing purchase orders that are needed to correspond
        with the individual contracts in order to track them.
        (c) process contracts that had not been sent out for a proper bid.
        (d) adjust purchase order timelines illegally.

 (Compl. ¶9).
        With respect to retaliation, the Complaint alleged:
    •   Ms. Goins was not permitted to ask certain types of questions that other
        employees were permitted to ask;
    •   Ms. Goins was given “contracts that had been improperly handled and
        issued a performance evaluation to [Ms. Goins] based on these
        inadequacies that were not [Ms. Goins’s] doing but were already present
        in the contracts when they were assigned”;


                                       6
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 7 of 15 PageID: 2740




    •   Ms. Goins received performance evaluations when no other employees
        received such performance evaluations;
    •   Ms. Goins was blamed for the errors of other employees while those
        employees were “forgiven” for those errors;
    •   Ms. Goins was placed on a performance improvement plan (“PIP”)
        “without any justified basis”;
    •   Ms. Goins “was forced to a meeting with a NHA lawyer to discuss [her]
        performance,” and that lawyer “admitted to [Ms. Goins] that he saw
        nothing wrong with her correspondence with a certain vendor and that
        he did not understand why Shari Hamilton,” Ms. Goins’s supervisor,
        “was reprimanding [Ms. Goins]”;
    •   Ms. Goins was “forced to go to this 3 hour meeting at lunchtime without
        eating lunch and was not given any advance notice of the meeting or
        choice about the time of the meeting”;
    •   Ms. Goins’s “union offered absolutely no assistance to her” and “has
        since been the target of a police raid.”
 (Compl. ¶11). The Complaint also alleged that Ms. Goins was required to pay to
 attend a procurement conference even through Hamilton paid for a male
 employee to attend. (Compl. ¶13).
        On June 12, 2014, Ms. Goins received a PIP. (DE 135-1 at 3; DE 140-1
 at 6). The PIP stated that Ms. Goins’s job knowledge and skills were “not
 evident” and that her “work products require extensive review/revision by
 supervisor.” (DE 135-10). Ms. Goins refused to sign the PIP. (Id.) On June 16,
 2014, Ms. Goins took a leave of absence due to stress and never returned to
 NHA. (DE 135-1 at 3; DE 140-1 at 6-7). Ms. Goins resigned from NHA in
 September 2014. (DE 135-1 at 3; DE 140-1 at 7). Nevertheless, on September
 29, 2014, NHA terminated Ms. Goins, stating as its reason that Ms. Goins had
 exhausted her leave under the Family and Medical Leave Act (“FMLA”). (DE
 135-1 at 3; DE 135-6; DE 140-1 at 7). She thereafter filed this action against
 NHA. (DE 135-1 at 4; DE 140-1 at 9).


                                         7
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 8 of 15 PageID: 2741




          The crux of defendant NHA’s current motion for summary judgment on
 Ms. Goins’s contract-related CEPA claims is its contention that Ms. Goins has
 offered no proof of the allegations listed in the Complaint: i.e., that she engaged
 in any whistleblowing activity, that she suffered any adverse employment
 action, or that any alleged retaliatory animus caused Ms. Goins’s “separation
 from employment.” (DE 135-19 at 9)

             c. Plaintiff’s Prima Facie Case
    i.       Prong One: Reasonable belief that employer's conduct violated a
             law, regulation, or clear mandate of public policy

    I find (and NHA essentially concedes for these purposes (see DE 146 at 7-
 7)), that Ms. Goins has submitted evidence that she reasonably believed the
 tasks NHA asked her to perform violated the law. In her declaration, Ms. Goins
 states that she “worked in the field of public contracts for many years” and
 “was familiar with the local laws for public contracts.” (DE 141-1 at 4, Goins
 Decl. ¶10). Further, Ms. Goins stated that she was asked to process contracts
 that were in her opinion “too old” and “incorrectly prepared.” (Id. ¶11). Ms.
 Goins also states that NHA personnel failed to follow proper procedures for
 creating purchase orders and procedures for bidding on public contracts. (Id.).
    ii.      Prong Two: Whistleblowing activity
          I find there is a genuine dispute of material fact regarding whether Ms.
 Goins engaged in whistleblowing activity. However, I will first dispose of Ms.
 Goins’s argument that reporting illegal activity to coworker Ellen Fuentes
 constitutes such whistleblowing activity.
          Ms. Goins asserts that she told a fellow employee, Ellen Fuentes, that
 Goins “had been instructed to process contracts that had not been sent out for
 a proper bid.” (DE 140 at 7) Ms. Fuentes corroborates that account. (DE 141-2
 at 20, Fuentes Transcript (“Tr.”)) However, informing a co-employee that an
 employer was allegedly violating the law does not constitute whistleblowing
 activity under CEPA. The Act defines protected activities more narrowly:
          An employer shall not take any retaliatory action against an
          employee because the employee does any of the following:

                                         8
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 9 of 15 PageID: 2742




       a. Discloses, or threatens to disclose to a supervisor or to a public
       body an activity, policy or practice of the employer, or another
       employer, with whom there is a business relationship, that the
       employee reasonably believes:
       (1) is in violation of a law, or a rule or regulation promulgated
       pursuant to law, including any violation involving deception of, or
       misrepresentation to, any shareholder, investor, client, patient,
       customer, employee, former employee, retiree or pensioner of the
       employer or any governmental entity, or, in the case of an employee
       who is a licensed or certified health care professional, reasonably
       believes constitutes improper quality of patient care; or
       (2) is fraudulent or criminal, including any activity, policy or practice
       of deception or misrepresentation which the employee reasonably
       believes may defraud any shareholder, investor, client, patient,
       customer, employee, former employee, retiree or pensioner of the
       employer or any governmental entity;

       b. Provides information to, or testifies before, any public body
       conducting an investigation, hearing or inquiry into any violation of
       law, or a rule or regulation promulgated pursuant to law by the
       employer, or another employer, with whom there is a business
       relationship, including any violation involving deception of, or
       misrepresentation to, any shareholder, investor, client, patient,
       customer, employee, former employee, retiree or pensioner of the
       employer or any governmental entity, or, in the case of an employee
       who is a licensed or certified health care professional, provides
       information to, or testifies before, any public body conducting an
       investigation, hearing or inquiry into the quality of patient care; or

       c. Objects to, or refuses to participate in any activity, policy or
       practice which the employee reasonably believes:

       (1) is in violation of a law, or a rule or regulation promulgated
       pursuant to law, including any violation involving deception of, or
       misrepresentation to, any shareholder, investor, client, patient,
       customer, employee, former employee, retiree or pensioner of the
       employer or any governmental entity, or, if the employee is a licensed
       or certified health care professional, constitutes improper quality of
       patient care;
       (2) is fraudulent or criminal, including any activity, policy or practice
       of deception or misrepresentation which the employee reasonably
       believes may defraud any shareholder, investor, client, patient,
       customer, employee, former employee, retiree or pensioner of the
       employer or any governmental entity; or


                                        9
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 10 of 15 PageID: 2743




           (3) is incompatible with a clear mandate of public policy concerning
           the public health, safety or welfare or protection of the environment.

 N.J. Stat. Ann. § 34:19-3 (emphasis added). The language of the statute does
 not cover revelations to a coworker. See id.
           Ms. Goins’s evidence of reports to her supervisor, however, stand on a
 different footing. Goins submits that she informed her supervisor, Ms.
 Hamilton, of a number of NHA practices that were violative of the law. (DE 140
 at 7). In her declaration, Ms. Goins states that, on an unspecified date, she
 “pointed out” problems with certain contracts to Ms. Hamilton. (DE 141-1 at 3,
 Goins Decl. ¶12). Ms. Goins also presents an email she sent Ms. Hamilton on
 April 15, 2014, informing Hamilton of “the rule regarding the advertisement of
 bids” and stating that she believed the portal sent to prospective bidders would
 not constitute “an official advertisement.” (DE 142-2 at 5, Ex. 23). Goins also
 presents handwritten contemporaneous notes indicating that she complained
 to Hamilton about the need for a business registration certificate with respect
 to NHA’s contract with Survey Monkey. (DE 141-4 at 50, Ex. 6). Hamilton,
 however, testified that Goins never complained to her about illegal conduct
 related to NHA’s contract and procurement process. (DE 135-5 at 24, Ex. C,
 Hamilton Tr. 206:8-16).
           Only the alleged reports to Ms. Hamilton would constitute whistleblowing
 activity under the statute. As to those, however, there is competing evidence in
 the record. Thus, there is a genuine dispute of material fact with respect the
 second element of Ms. Goins’s CEPA claim.
    iii.      Prong Three: Adverse Action
           NHA maintains that Ms. Goins’s CEPA claim must fail because she did
 not suffer any adverse retaliatory employment action. (DE 146 at 9)
           “CEPA defines ‘retaliatory action’ as the ‘discharge, suspension or
 demotion of an employee, or other adverse employment action taken against an
 employee in the terms and conditions of employment.’” Beasley v. Passaic Cty.,
 873 A.2d 673, 684 (N.J. Super. Ct. App. Div. 2005) (quoting N.J. Stat. Ann. §


                                          10
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 11 of 15 PageID: 2744




 34:19-2(e)). The phrase “terms and conditions of employment” refers to matters
 that “are the essence of the employment relationship.” Id. at 685 (quoting
 Township of West Windsor v. Public Employment Relations Commission, 393
 A.2d 255, 261 (N.J. 1978). The phrase is commonly understood to include,
 inter alia,
        length of the workday, Galloway Township Board of Education v.
        Galloway Township Association of Educational Secretaries, 78 N.J.
        1, 393 A.2d 207 (1978); increase or decrease of salaries, hours, and
        fringe benefits, Piscataway Township Educational Association v.
        Piscataway Township Board, 307 N.J.Super. 263, 271, 704 A.2d
        981 (App.Div.), certif. denied, 156 N.J. 385, 718 A.2d 1214 (1985);
        physical arrangements and facilities, Board of Education of City of
        Englewood v. Englewood Teacher s' Association, 64 N.J. 1, 7, 311
        A.2d 729 (1973); and promotional procedures, State v. State
        Supervisory Employees' Association, 78 N.J. 54, 90–91, 393 A.2d
        233 (1978).

 Id. at 685-86.
        “A pattern of conduct by an employer that adversely affects an
 employee's terms and conditions of employment can qualify as retaliation
 under CEPA.” Id. at 686; see also Green v. Jersey City Bd. of Educ., 828 A.2d
 883, 891 (N.J. 2008) (noting that retaliation under CEPA “can include . . .
 many separate but relatively minor instances of behavior directed against an
 employee that may not be actionable individually but that combine to make up
 a pattern of retaliatory conduct.”). However, “not every employment action that
 makes an employee unhappy constitutes ‘an actionable adverse action.’”
 Nardello v. Twp. of Voorhees, 873 A.2d 577, 581 (N.J. Super. Ct. App. Div.
 2005) (quoting Cokus v. Bristol Myers Squibb Co., 827 A.2d 1173, 1180 (N.J.
 Super. Ct. Law Div. 2002), aff'd, 827 A.2d 1098 (App. Div. 2003)). “[I]n order to
 be actionable, an allegedly retaliatory act must be ‘sufficiently severe or
 pervasive to have altered plaintiff's conditions of employment in an important
 and material manner.’” El-Sioufi v. St. Peter's Univ. Hosp., 887 A.2d 1170, 1188
 (N.J. Super. Ct. App. Div. 2005) (quoting Cokus, 827 A.2d at 1187)). The
 Supreme Court of New Jersey has explained further: “What constitutes an

                                       11
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 12 of 15 PageID: 2745




 ‘adverse employment action’ must be viewed in light of the broad remedial
 purpose of CEPA, and our charge to liberally construe the statute to deter
 workplace reprisals against an employee speaking out against a company's
 illicit or unethical activities.” Donelson v. DuPont Chambers Works, 20 A.3d
 384, 392 (N.J. 2011).
       In Donelson, the Court held, inter alia, that an adverse employment
 action “is taken against an employee engaged in protected activity when an
 employer targets [her] for reprisals—making false accusations of misconduct,
 giving negative performance reviews, issuing an unwarranted suspension, and
 requiring pretextual mental-health evaluations—causing the employee to suffer
 a mental breakdown and rendering [her] unfit for continued employment.” Id.
       In contrast, in Cokus, the Appellate Division affirmed the Law Division
 “judge's conclusion, inter alia, that a negative employment evaluation,
 unaccompanied by a tangible detriment, such as a salary reduction or job
 transfer, is insufficient to rise to the level of an adverse employment action.” El-
 Siouffi, 887 A.2d at 1188; see also Cokus, 827 A.2d at 1099.
       Here, Ms. Goins claims the following adverse employment actions:
       the plaintiff was given burdensome work assignments, cheated out
       of her overtime pay, denied sick pay, forced to do the work of a less
       qualified person . . ., given an unprecedented performance
       evaluation, given an unprecedented [PIP], the same day as she
       received a verbal disciplinary notice. Her [PIP] criticized her skills as
       that of a ‘novice’ even though this accusation had never before been
       made against her in 20 months of working for NHA. Her work was
       scrutinized and sabotaged, her every move was watched and she
       had to account for and defend every decision she made. She had to
       get her continuing education, which was required to maintain her
       public purchasing certification, by paying for it herself and taking
       vacation, but others in the department had their conferences paid
       for and did not have to take vacation.

 (DE 140 at 22-23). As explained, Ms. Goins’s overtime- related CEPA claim
 was, and remains, dismissed. Section 1 n.2, supra. However, I find the
 remaining alleged actions may constitute adverse employment action.



                                        12
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 13 of 15 PageID: 2746




          Ms. Goins states that she was given “problem contracts that others had
 mishandled.” (DE 141-1 at 3, Goins Decl. ¶13). Even though the errors were
 made by others, Ms. Goins was the only employee to receive a performance
 evaluation and improvement plan. (Id.) It is true that an individual PIP that
 does not change an employee’s pay, benefits, or employment status may not
 constitute an adverse employment action. See Reynolds v. Dep't of Army, 439 F.
 App'x 150, 153 (3d Cir. 2011); Mieczkowski v. York City Sch. Dist., 414 F. App'x
 441, 447 (3d Cir. 2011) The New Jersey Supreme Court made clear, however,
 that false accusations of misconduct giving rise to negative performance
 evaluations may constitute an adverse employment action. Donelson, 20 A.3d
 at 392. If the jury believes Ms. Goins’s account that she was intentionally given
 “problem” contracts—i.e., purposely set up to fail—and then purposefully given
 a PIP based on those contracts, then the jury may find that such false
 accusations of misconduct constitute an adverse employment action. See id. So
 these are, or at least could be, viewed as an adverse retaliatory employment
 action.
          Ms. Goins also submits that she was forced to use vacation days to
 attend a continuing education conference, while other employees were not
 required to use their vacation days to attend. (DE 141-1 at 3, Goins Decl. ¶13).
 Ms. Goins further states that she was watched more closely than other
 employees, her work was scrutinized, and her work was intentionally
 sabotaged. (Id.) Such allegations may be relevant to establishing a pattern of
 retaliatory conduct, see Green, 828 A.2d at 891, but there is no current need to
 analyze them one by one. As I have already found, Ms. Goins has submitted
 evidence sufficient to create a genuine issue of fact on the third element.
    iv.      Prong Four: Causal Connection
          A causal connection between the whistle-blowing activity and the adverse
 employment action “can be satisfied by inferences that the trier of fact may
 reasonably draw based on circumstances surrounding the employment action,”
 such as “[t]he temporal proximity of employee conduct protected by CEPA and


                                        13
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 14 of 15 PageID: 2747




 an adverse employment action.” Maimone v. City of Atlantic. City, 903 A.2d
 1055, 1064 (N.J. 2006). The evidence submitted by Ms. Goins is as follows.
       On April 15, 2014, Ms. Goins emailed Ms. Hamilton stating that, in
 Goins’s opinion, a certain bid advisement did not follow proper procedures. (DE
 142-2 at 5, Ec. 23). Contemporaneous notes from April 17, 2014 indicate that
 Goins informed Hamilton that there was a certification issue with NHA’s
 contract with Survey Monkey. (DE 141-4 at 50, Ex. 6). Two months later, on
 June 12, 2014, Ms. Goins received the PIP. As explained above, there exist
 material issues of fact with respect to whether Ms. Goins engaged in whistle-
 blowing activity and whether NHA engaged in false accusations of misconduct
 in issuing the PIP to Ms. Goins. If a jury were to find that the email and
 contemporaneous notes prove that Ms. Goins engaged in whistle-blowing
 activity, and were to find Ms. Goins’s explanation for the PIP credible, then it
 might find that a causal connection exists between the protected activity and
 the adverse employment action two months later. See Maimone, 903 A.2d at
 1064. On this issue, there is therefore a genuine issue of fact.

          d. Legitimate, Nondiscriminatory Reason for the Adverse
             Employment Action and Evidence that the Real Reason was
             Retaliation

       Once a plaintiff establishes a prime facie case of retaliation, the burden
 shifts to the employer to articulate a legitimate, nondiscriminatory reason for
 the alleged adverse employment action. Winters, 50 A.3d at 662. If the
 employer articulates such a reason, the burden shifts to the employee to
 demonstrate that the employer’s articulated reason is false and that the real
 reason for the adverse employment action was retaliation. Id.
       NHA submits that Ms. Goins was given a PIP as a result of her poor
 performance. (DE 146 at 14) Further, NHA sent Ms. Goins a termination letter,
 albeit after Ms. Goins resigned, because she had exhausted her leave under the
 FMLA. (Id.). Counsel for Ms. Goins has not directly presented arguments
 earmarking evidence pertaining to NHA’s articulated reason for the PIP. (See
 generally DE 140). However, “[a]s recognized by the New Jersey courts, the
                                       14
Case 2:15-cv-02195-KM-JBC Document 149 Filed 01/12/21 Page 15 of 15 PageID: 2748




 prima facie element of causation and the element of causation in the
 subsequent ultimate proof stage of the case are often factually inseparable and
 therefore a court may rely on evidence provided in the earlier phase in resolving
 the latter.” Zaffuto v. Wal-Mart Stores, Inc., 130 F. App'x 566, 569 (3d Cir. 2005)
 (citing Donofry v. Autotte Sys. Inc., 795 A.2d 260, 270 (N.J. Super. Ct. App. Div.
 2001)). Therefore,
       a plaintiff's circumstantial evidence of retaliation may include
       evidence that “‘demonstrate[s] such weaknesses, implausibilities,
       inconsistencies, incoherences, or contradictions in the employer's
       proffered legitimate reasons for its action that a reasonable
       factfinder could rationally find them unworthy of credence, and
       hence infer that the employer did not act for [the asserted] non-
       [retaliatory] reasons.’”

 Id. (quoting Kolb v. Burns, 727 A.2d 525, 531 (N.J. Super. Ct. App. Div. 1999)).
       As explained above, Section II(c)(iii), Ms. Goins has demonstrated that a
 material dispute of fact exists as to whether the PIP was actually predicated on
 false accusations, rather than poor performance. In her declaration, Ms. Goins
 submits that she was purposely assigned contracts with preexisting problems
 and then penalized for those problems. (DE 141-1 at 3, Goins Decl. ¶13). That
 is sufficient to create an issue of fact as to whether NHA’s articulated reason
 for the PIP is a mere pretext for retaliation. Because there exists a genuine
 dispute of material fact as to NHA’s motive in disciplining Ms. Goins, summary
 judgment cannot be granted.

    III.   Conclusion
       For the reasons set forth above, I will deny NHA’s motion (DE 135) for
 summary judgment. An appropriate order follows.
 Dated: January 12, 2021

                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge



                                       15
